Citation Nr: 1043531	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-13 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Entitlement to a higher initial evaluation in excess of 30 
percent for the service-connected chronic cervical strain with 
decrease in joint space at C6-7.  

2.  Entitlement to a higher initial evaluation in excess of 30 
percent for the service-connected left upper extremity 
radiculopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1985 to October 1988. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which granted service connection for chronic cervical 
strain with decrease in joint space at C6-7, and assigned a 10 
percent rating effective January 29, 2004.  

Also on appeal is a May 2005 RO rating decision, which increased 
the evaluation of the chronic cervical strain with decrease in 
joint space at C6-7, from 10 percent to 30 percent disabling 
effective January 29, 2004.  The rating decision also granted 
service connection for left upper extremity radiculopathy, and 
assigned a noncompensable (0 percent) rating effective January 
29, 2004.  

In a January 2007 rating decision, the RO increased the rating of 
the service-connected left upper extremity radiculopathy from 
noncompensable to 10 percent disabling effective January 29, 
2004.  Then, in a June 2007 rating decision, the RO increased the 
rating of the service-connected left upper extremity 
radiculopathy from 10 percent to 30 percent disabling effective 
January 29, 2004.  

Because ratings higher than 30 percent are available for the 
service-connected chronic cervical strain with decrease in joint 
space at C6-7, and left upper extremity radiculopathy, 
respectively, and because a claimant is presumed to be seeking 
the maximum available rating for a service-connected disability, 
the claims for a higher rating, as reflected on the title page, 
remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In a July 2008 correspondence, the Veteran indicated that he 
wished to withdraw his appeal.  Shortly thereafter, however, in 
December 2008, the Veteran filed a substantive appeal in which he 
clarified that the July 2008 correspondence was the result of a 
miscommunication with his service representative, and it was not 
his intention to withdraw his appeal.  

In a January 2005 substantive appeal (VA Form 9), the Veteran 
indicated that he wanted to appear at a Board hearing to present 
testimony on his appeal.  In May 2007, however, he withdrew his 
request for a hearing.  See 38 C.F.R. § 20.704(e).  

The issues of service connection for disorders of the (1) 
thoracic spine, (2) lumbar spine, (2) right upper extremity, (3) 
knees, and (4) bilateral lower extremities, have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over the claims, and they must be referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran when 
further action is required.


REMAND

The Veteran is seeking a higher initial rating for the service-
connected chronic cervical strain with decrease in joint space at 
C6-7, and left upper extremity radiculopathy. 
 
The Veteran last underwent a VA examination in June 2007 to 
evaluate the severity of the service-connected disabilities.  The 
Veteran wrote in a December 2008 statement that his service-
connected symptomatology had since worsened considerably and that 
his VA primary care provider now supports assignment of a 100 
percent rating.  In light of the Veteran's December 2008 
statement, the Board has no discretion and must remand his claims 
to afford him an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent and severity of 
the service-connected chronic cervical strain with decrease in 
joint space at C6-7, and left upper extremity radiculopathy.  See 
38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested 
whenever VA determines there is a need to verify the current 
severity of a disability, such as when the evidence indicates 
there has been a material change in a disability or that the 
current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 
(1995).

The AMC/RO should also ensure that the VA examination expresses 
all medical findings in terms conforming to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the case is REMANDED for the following action:

1. After completing any initial development 
deemed warranted based upon a review of the 
entire record, to include associating any 
pertinent outstanding records with the claims 
folder, the RO should schedule the Veteran 
for an appropriate VA examination(s) to 
determine the nature and severity of the 
service-connected chronic cervical strain 
with decrease in joint space at C6-7, and 
left upper extremity radiculopathy.  The 
entire claims file, including a copy of this 
remand, must be made available to the 
examiner(s) for review.  

The examiner(s) should review the pertinent 
evidence, including the Veteran's lay 
assertions, and undertake any indicated 
studies.  Then, based on the results of the 
examination, the examiner(s) should provide 
an assessment of the current nature and 
severity of the Veteran's service-connected 
(1) chronic cervical strain with decrease in 
joint space at C6-7, and (2) left upper 
extremity radiculopathy. 

With specific regard to the service-connected 
chronic cervical strain with decrease in 
joint space at C6-7, the examiner is asked to 
express the findings of range of motion 
studies in degrees and in relation to normal 
range of motion.  The examiner should also 
fully describe any pain, weakened movement, 
excess fatigability, and incoordination 
present.  To the extent possible, the 
examiner should express any functional loss 
in terms of additional degrees of limited 
motion of the affected joint.  

Accordingly, the VA examiner(s), in a printed 
(typewritten) report, should set forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  Also, specific references to the 
Veteran's claims file, including all 
pertinent medical records, and the Veteran's 
lay assertions should be provided, as 
appropriate.

2.  After completing all requested action, 
plus any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claims in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the RO should furnish to the 
Veteran and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations, and affords the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


